DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 depends from itself.  Appropriate correction is required.  The Office will assume that claim 10 depends from claim 9 as that claim is the only prior claim that provides proper antecedent basis for “the Z-shaped profiles”.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a holding element comprising an elastoplastic annular or tubular element, does not reasonably provide enablement for any and all possible elements that achieve the results of being able to generate a contact pressure and being able to be elastoplastically resilient.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The Office acknowledges the additional duty in making a rejection under 35 U.S.C. 112(a) for lack of enablement to evaluate the specification and claims in accordance with In re Wands, 858 F.2d 731, 737. 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
In evaluating the instant invention, the Office points to the elements set forth in Wands as follows:
(A) The breadth of the claims: Claim 19 is considered by the Office to be quite broad in that it fails to recite any structural elements of the resilient holding elements and merely defines the scope of the claim by the effect achieved by the resilient holding elements.
(G) The existence of working examples: While the disclosure does contain working examples, all of the working examples are limited to a narrower scope than that of claim 19.  The working examples appear to be limited to only holding elements having annular or tubular shapes.  The specification is devoid of other examples that would fall within the scope of claim 19, such as non-annular holding elements.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a holding element” that (1) generates a contact pressure on a  planar structure in an electrolysis cell and (2) is elastoplastically resilient and is configured to deform both elastically and plastically at least in part.  Thus, the resilient holding element of claim 44 is only limited by two functional limitations and fails to include any structural limitations on the holding element.  Thus, in the absence of any structural limitations, the claim merely defines the invention by the result achieved by the invention.  See MPEP 2173.05(g).  Here, the claim does not recite particular structure, materials or steps that accomplish the result, such that all means or methods of achieving the result are encompassed by the claim, not just those disclosed by Applicant.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strobel et al (US 2007/0231619).
Strobel et al teach (see abstract, paragraphs [0059], [0071], and [0065]-[0066], and figs. 2b, 5b, 6b) an electrolysis cell comprising an element (bipolar plate 3) that comprised a plurality of annular elements (delimiting internal areas 13, 14) arranged parallel to one another and connected together via webs (via joining region 26) that extend in a direction perpendicular to the plane formed by the plurality of annular elements (i.e. the axis of the annular element is oriented in a height or longitudinal direction of the electrolysis cell).  These elements were configured to exert a contact pressure on a planar structure (2, fig. 5b) comprising two electrodes that are in direct touching contact with an ion-exchange membrane (see paragraph [0052], membrane provided with catalyst layers 2a on both sides, the catalyst layers comprising the two electrodes)  in an electrolysis cell.    These elements also inherently possessed a yield strength, beyond which they would have deformed plastically instead of elastically.  
Regarding claim 14, as seen in both figs. 5b and 6b of Strobel et al, the annular elements were parallel to one another, were spaced apart from one another and indirectly connected to each other via joining region 26.
Regarding claim 15, the joining region 26 of Strobel et al is considered to be made of webs that extended in a direction perpendicular to the plane of the annular elements.
Regarding claim 16, the annular elements of Strobel et al were positioned in both the anode chamber and the cathode chamber and were compression loaded in a direction towards the central region of the annular element (i.e. in a radial direction) when the entire cell stack was compressed.
	Regarding claim 19, Strobel et al is applied to the broader claim 19 for the reasons set forth above with respect to claim 11.
Claims 11, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiragami et al (US 4,605,482).
Shiragami et al teach (see abstract, fig. 1, col. 6, lines 18-27) an electrolysis cell comprising an element (pipe 12) formed as an annular/tubular “holding element” and a planar structure comprising two electrodes (cathode plates 3, anode plates 1) in direct touching contact with an ion exchange membrane (5).  Shiragami et al clearly teach the element (12) exerting a pressure on the planar structure in an electrolysis cell.  Further, the claim limitation “configured to be elastoplastically resilient and to deform plastically at least in part” is met by Shiragami et al because the element (pipe 12) is shown to be elastoplastically resilient (by forcing anode and cathode to bend/deform) but also the element inherently possesses a yield strength above which plastic deformation will occur.  The tubular holding element of Shiragami et al was arranged with the axis of the tube being oriented in a height direction of the electrolysis cell.  
Regarding claim 16, the tubular holding element of Shiragami et al was positioned in the anode chamber and was subjected to compression towards the center of the tube (i.e. in a radial direction).
	Regarding claim 19, Shiragami et al is applied to the broader claim 19 for the reasons set forth above with respect to claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al (US 2007/).
Strobel et al teach the annular elements being made of sheet metal (see paragraphs [0032] and [0063]), but fail to teach that the sheet metal that has a thickness of less than 1 mm.
Absent a showing of unexpected results, it would have been obvious at the time of filing for one of ordinary skill in the art to have conducted routine experimentation to have determined a suitable thickness of the sheet metal for forming the annular holding element to withstand the mechanical compression within the electrolysis cell.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shiragami et al (US 4,605,482).
Shiragami et al fail to teach the tubular holding element being made of sheet metal that has a thickness of less than 1 mm.
Absent a showing of unexpected results, it would have been obvious at the time of filing for one of ordinary skill in the art to have conducted routine experimentation to have determined a suitable material and size of the tubular holding element to withstand the chemical environmental and mechanical compression within the electrolysis cell.
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiragami et al (US4,605,482) in view of Woltering et al (US 2009/0236220).
Shiragami et al show the holding element being placed only in the anode chamber of the electrolysis cell and thus fails to teach a support structure being disposed in the cathode chamber.
Woltering et al teach (see figs. 2 and 4, abstract, paragraphs [0025]-[0027]) an electrolysis cell comprising a planar structure comprising an ion exchange membrane held between two electrodes, wherein the anode and cathode were pressed against the membrane by holding elements in both the anode chamber and the cathode chamber.  The holding elements in the cathode chamber included Z-type springs (28).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the Z-type springs taught by Woltering et al to the electrolysis cell of Shiragami et al for the purpose of increasing the compressive force that hold the anode and cathode against opposing sides of the membrane.  It would have been obvious to one of ordinary skill in the art at the time of filing to have conducted routine experimentation to have determined the appropriate arrangement of the Z-type springs with respect to the position of the tubular holding element of Shiragami et al to achieve complete compression of the cathode and anode to the membrane.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,479,870. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ’870 patent anticipate the instantly claimed invention.  The claims of the ‘870 patent recite the anode chamber, the cathode chamber, the ion-exchange membrane, the anode, the cathode current distributor, and the resilient holding elements.  The claims of the ‘870 patent refer to a gas diffusion electrode, and not a cathode as required by the instant claims.  However, the gas diffusion electrode of the ‘870 patent was arranged opposing the anode and was in contact with the cathode current distributor, and thus inherently possessed the quality of being a cathode.  Further, comparing claims 2, 3, 4, 5, 8, 14, and 15 to instant claims 3, 4, 5, 6, 7, 9, and 10, respectively, reveals substantially overlap in claim language.  Regarding instant claim 2, since claim 1 of the ‘870 recites that the holding elements undergo at least in part a plastic deformation in the electrolysis cell, the holding elements are considered to inherently be weaker than the membrane, cathode, and anode.
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 1-10 are free from rejection over the prior art, with the double patenting rejection of these claims above being the only grounds of rejection.
Claim 20 is free from rejection over the prior art, but is rejected under 35 U.S.C. 112 (a) and (b).  
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is considered to be Strobel et al and Shiragami et al as applied to claims 11 and 19 above.  However, it is abundantly clear from the disclosures of the prior art that the holding elements are stronger than either the membrane or the electrodes since the membranes and electrodes are shown to flex and/or bend in response to the holding elements.  See also Woltering et al showing the electrodes bending under the action of the Z-shaped spring.  The prior art fails to teach or suggest constructing the holding elements to have a strength lower than that of the membrane or electrodes.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794